Case 2:20-cv-03485-BRM-ESK Document 50 Filed 12/08/20 Page 1 of 5 PageID: 1188

                                                                                                                                                       William C. Baton
                                                                                                                                              Phone: (973) 286-6722
                                                                                                                                                 Fax: (973) 286-6822
                                                                                                                                                     wbaton@saul.com
                                                                                                                                                          www.saul.com




                                                                                                  December 8, 2020

 VIA ECF & FEDEX

 The Honorable Edward S. Kiel, U.S.M.J.
 United States Post Office & Courthouse
 2 Federal Square
 Newark, NJ 07101-0999

         Re:        TherapeuticsMD, Inc. v. Teva Pharmaceuticals USA, Inc.
                    Civil Action Nos. 20-3485 (consolidated) & 20-17496 (BRM)(ESK)

 Dear Judge Kiel:

        This firm, together with Haug Partners LLP, represents Plaintiff TherapeuticsMD, Inc. in
 the above-captioned matters.

         Enclosed is a Proposed Consolidation Order to which the parties have agreed, which,
 subject to Your Honor’s approval, would consolidate these cases for all purposes and modestly
 adjust the case schedule in Civil Action No. 20-3485 to account for the consolidation. If the
 Proposed Consolidation Order meets with the Court’s approval, we respectfully request that
 Your Honor sign and have it entered on the respective dockets to formally effect consolidation.

         Thank you for Your Honor’s kind attention to these matters.

                                                                           Respectfully yours,



                                                                           William C. Baton
 Enclosure

 cc:     Hon. Brian R. Martinotti, U.S.D.J. (via ECF)
         All Counsel (via e-mail)




               One Riverfront Plaza, Suite 1520      N e w a rk , N J 0 7 1 0 2 -5 4 2 6      Phone: (973) 286-6700      Fa x : ( 9 7 3 ) 2 8 6 - 6 8 0 0

       DE LAWARE FLORI DA I LLI NOIS MARYLAND MASSACHUSETTS NEW JE RSE Y NE W YORK PENNSYLVANI A WASHI NGT ON, DC

                                                         A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 2:20-cv-03485-BRM-ESK Document 50 Filed 12/08/20 Page 2 of 5 PageID: 1189




 Charles M. Lizza                                Liza M. Walsh
 William C. Baton                                Christine I. Gannon
 Sarah A. Sullivan                               William T. Walsh, Jr.
 SAUL EWING ARNSTEIN & LEHR LLP                  WALSH PIZZI O’REILLY FALANGA LLP
 One Riverfront Plaza, Suite 1520                Three Gateway Center
 Newark, New Jersey 07102-5426                   100 Mulberry Street, 15th Floor
 (973) 286-6700                                  Newark, NJ 07102
 clizza@saul.com                                 (973) 757-1100
 wbaton@saul.com
                                                 Attorneys for Defendant
 Attorneys for Plaintiff                         Teva Pharmaceuticals USA, Inc.
 TherapeuticsMD, Inc.


                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 THERAPEUTICSMD, INC.,
                                                 Civil Action No. 20-3485 (BRM)(ESK)
                           Plaintiff,            Civil Action No. 20-8809 (BRM)(ESK)
                                                 Civil Action No. 20-11087 (BRM)(ESK)
                v.                               Civil Action No. 20-17496 (BRM)(ESK)
                                                 (consolidated)
 TEVA PHARMACEUTICALS USA, INC.,
                                                 (Filed Electronically)
                           Defendant.


         [PROPOSED] ORDER CONSOLIDATING CASES FOR ALL PURPOSES

        WHEREAS, Plaintiff TherapeuticsMD, Inc. (“TherapeuticsMD”) filed Civil Action No.

 20-3485 in this Judicial District against Defendants Teva Pharmaceuticals USA, Inc. (“Teva

 USA”) and Teva Pharmaceutical Industries Limited (“Teva Ltd.,”) on April 1, 2020;

        WHEREAS, TherapeuticsMD filed the related Civil Action No. 20-8809 in this Judicial

 District against Teva USA and Teva Ltd. on July 13, 2020, which was later consolidated with

 Civil Action No. 20-3485 on August 14, 2020 (D.I. 33 in Civil Action No. 20-3485 and D.I. 16

 in Civil Action No. 20-8809);
Case 2:20-cv-03485-BRM-ESK Document 50 Filed 12/08/20 Page 3 of 5 PageID: 1190




        WHEREAS, TherapeuticsMD filed the related Civil Action No. 20-11087 in this

 Judicial District against Teva USA and Teva Ltd. on August 21, 2020, which was later

 consolidated with Civil Action No. 20-3485 on September 18, 2020 (D.I. 43 in Civil Action No.

 20-3485 and D.I. 17 in Civil Action No. 20-11087);

        WHEREAS, TherapeuticsMD filed the related Civil Action No. 20-17496 in this

 Judicial District against Teva USA and Teva Ltd. on November 30, 2020;

        WHEREAS, Teva USA hereby acknowledges its acceptance of service of the complaint

 in Civil Action No. 20-17496;

        WHEREAS, the Court dismissed Teva Ltd. from Civil Action No. 20-3485 on June 12,

 2020 (D.I. 9 in Civil Action No. 20-3485), dismissed Teva Ltd. from Civil Action No. 20-8809

 on July 28, 2020 (D.I. 11 in Civil Action No. 20-8809), dismissed Teva Ltd. From Civil Action

 No. 20-11087 on September 8, 2020 (D.I. 9 in Civil Action No. 20-11087), and dismissed Teva

 Ltd. from Civil Action No. 20-17496 on December 8, 2020 (D.I. 10 in Civil Action No. 20-

 17496);

        WHEREAS, TherapeuticsMD and Teva USA jointly request that Civil Action Nos. 20-

 3485 and 20-17496 be consolidated;

        IT IS on this _____ day of _____________, 2020,

        ORDERED that Civil Action Nos. 20-3485 and 20-17496 (the “Consolidated Actions”)

 are consolidated for all purposes, including discovery, case management, and trial, subject to

 further order of the Court;

        IT IS FURTHER ORDERED that all filings in the Consolidated Actions shall use the

 above caption on this Order;




                                                -2-
Case 2:20-cv-03485-BRM-ESK Document 50 Filed 12/08/20 Page 4 of 5 PageID: 1191




        IT IS FURTHER ORDERED that all filings going forward shall be filed in Civil

 Action No. 20-3485 and that Civil Action No. 20-17496 shall be administratively terminated by

 the Clerk’s office; and

        IT IS FURTHER ORDERED that the Consolidated Actions shall proceed on the

 following amended schedule:

                                 Event                                        Deadline
   Plaintiff to identify asserted claims of ’697 and ’487 Patents   December 16, 2020
   Teva USA to answer, move, or otherwise respond to                December 21, 2020
   TherapeuticsMD’s Complaint in Civil Action No. 20-17496
   Teva USA to serve “Invalidity Contentions” and                   January 25, 2021
   “Noninfringement Contentions” and corresponding
   disclosures
   (L. Pat. R. 3.6(c)-(f)) for ’697 & ’487 Patents.
   Plaintiff to serve “Disclosure of Infringement Contentions”      March 8, 2021
   and “Responses to Invalidity Contentions” and
   corresponding documents (L. Pat. R. 3.6(g)-(i)) for ’697 &
   ’487 Patents.
   Parties to exchange a list of claim terms which that party       March 18, 2021
   contends should be construed by the Court (L. Pat. R. 4.1(a))
   Parties to simultaneously exchange “Preliminary Claim            March 25, 2021
   Constructions” and identification of supporting intrinsic and
   extrinsic evidence (L. Pat. R. 4.2(a)-(b))
   Parties to exchange identification of intrinsic and extrinsic    March 30, 2021
   evidence that each party intends to rely upon to oppose the
   other party’s proposed construction (L. Pat. R. 4.2(b)-(c))
   Parties shall meet and confer for the purposes of narrowing      March 30, 2021
   the issues and finalizing preparation of a Joint Claim
   Construction and Prehearing Statement
   Parties file Joint Claim Construction and Prehearing             April 2, 2021
   Statement,
   Parties to file Opening Markman briefs (L. Pat. R. 4.5(a))       April 21, 2021
   Completion of Expert Discovery Relating to Opening               May 10, 2021
   Markman Submissions (L. Pat. R. 4.5(b))
   Parties to file Responsive Markman briefs (L. Pat. R. 4.5(c))    May 26, 2021
   Parties to meet and confer and submit proposed Claim             May 28, 2021
   Construction Hearing schedule (L. Pat. R. 4.6)
   Markman Hearing for disputed claim terms                         June 2021 (subject to the Court’s
                                                                    availability)
   Close of Fact Discovery                                          August 13, 2021
   Opening Expert Reports                                           September 17, 2021
   Responsive Expert Reports                                        November 5, 2021
   Reply Expert Reports                                             December 10, 2021
   Close of Expert Discovery                                        February 18, 2022

                                                -3-
Case 2:20-cv-03485-BRM-ESK Document 50 Filed 12/08/20 Page 5 of 5 PageID: 1192




   Final Pre-trial Conference                       March/April 2022
   Trial                                            March/April 2022
   Expiration of 30-month stay                      August 20, 2022

                                           SO ORDERED.

                                           ________________________________
                                           Hon. Edward S. Kiel, U.S.M.J.




                                     -4-
